DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-12, 14-15, in the reply filed on 5/3/2021, is acknowledged.
Claims 16-19, 21-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. 
Claim Objections
2)        Claims 16-19, 21-22, status identifiers are to recite - (Withdrawn) - . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Mohammadi et al. (US 6,149,769).
Claims 1, 3, 6: Mohammadi discloses a method of manufacturing a fibrous structure.  The manufacturing method includes the steps of: providing a first fibrous furnish comprising acidic Eucalyptus Hardwood Kraft fibers having a pH of about    5.1+/-0.2 (Example 2, col. 25, lines 63-65); providing a second fibrous furnish comprising Northern Softwood Kraft fibers having a pH of about 6 (Example 2, col. 25, lines 38-43); adding about 8.0 kilograms of strength resin per metric ton of dry fibrous furnish to the first or the second fiber furnish (col. 5, lines 38-40); depositing the first and second fibrous furnishes on a forming fabric to form a wet fibrous web (col. 13, lines  19-25); partially dewatering the wet fibrous web (col. 13, lines 25-35); drying the fibrous web to a consistency of 98 percent (col. 13, lines 36-54, col. 25, lines 1-3).    Mohammadi discloses the invention, or in the least, the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claim 11: the invention is disclosed per claim 1, above.   The strength resin is added to the second fibrous furnish containing softwood fibers (claim 23).  
Claim 12: the invention is disclosed per claim 1, above.   The fibrous web amounts are disclosed in Examples (cols. 23-29), the cellulosic fibers pH is disclosed in claim 1, above.   

4)       Claims 2, 4-5, 7-10, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. 
           Claims 2, 7-9: the invention is disclosed per claim 1, above.  The fibrous web Water Retention Value (WRV) is not disclosed, however, it would have been obvious, to one skilled in the art at the time the invention was filed, that the Mohammadi method steps would optimize the WRV of the formed web in order to properly dispose of the formed product (col. 1, lines 5-10). 
           Claims 4-5, 10: the invention is disclosed per claim 1, above.  The fibrous furnish freeness is not disclosed, however, it would have been obvious, to one skilled in the art at the time the invention was filed, that the Mohammadi method steps would optimize the furnish freeness in order to properly dispose of the formed product (col. 1, lines      5-10). 
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748